 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 176 Better Business Bureau of Siouxland and Workers Have Rights Too.  Case 18ŒCAŒ16665 September 12, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH  The General Counsel seeks a default judgment in this case on the ground that the Respondent has withdrawn its answer to the complaint.  On a charge filed by Workers Have Rights Too on November 19, 2002, the General Counsel issued the complaint on February 28, 2003, against Better Business Bureau of Siouxland, the Re-spondent, alleging that it has violated Section 8(a)(1) of the Act.  The Respondent filed an answer to the com-plaint. On May 6, 2003, however, the Respondent with-drew its answer. On May 19, 2003, the General Counsel filed with the Board a Motion for Default Judgment and brief in sup-port.  On May 22, 2003, the Board issued an order trans-ferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Re-spondent filed no response.  The allegations in the mo-tion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Default Judgment Section 102.20 of the Board™s Rules and Regulations provides that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the complaint affirmatively stated that unless an answer was filed by March 14, 2003, all the allegations in the complaint would be considered admitted. Although the Respondent filed an answer to the com-plaint, the Respondent withdrew its answer on May 6, 2003.  The withdrawal of an answer has the same effect as a failure to file an answer, i.e., the allegations in the complaint must be considered to be true.1Accordingly, we grant the General Counsel™s motion for default judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, an Iowa corpo-ration with an office and place of business in Sioux City, Iowa, (the Respondent™s Sioux City, Iowa facility), has operated a service providing information and dispute                                                            1 See Maislin Transport, 274 NLRB 529 (1985). resolution services for commercial businesses located in the States of Iowa, Nebraska, and South Dakota.   During the calendar year ending December 31, 2002, the Respondent, in conducting its business operations described above, performed services valued in excess of $50,000 in states other than the State of Iowa.   At all material times, the Council of Better Business Bureaus, Dept. 23, Washington, D.C. (Arlington), has regulated the conduct of the Respondent by requiring the Respondent to abide by its bylaws and standards; by im-plementing policies regarding the operation of the Re-spondent, including its hours of operation and the opera-tion of its board of directors; by evaluating the Respon-dent™s operations every 3 years; by retaining the author-ity to expel the Respondent from the Council of Better Business Bureaus; and by otherwise regulating the opera-tion of the Respondent. In view of the factors described above, at all material times, the Respondent has been a member and integral part of the Council of Better Business Bureaus, Dept. 23, Washington, D.C. (Arlington), a multistate and nonretail enterprise, which provides services similar to those de-scribed above to commercial businesses located through-out the United States. During the time period described above, the Respon-dent and the Council of Better Business Bureaus collec-tively derived gross revenues in excess of $250,000. We find that the Respondent is an Employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES At all material times, Stephanie Hageman held the po-sition of the Respondent™s chief executive officer, and has been a supervisor of the Respondent within the meaning of Section 2(11) of the Act and an agent of the Respondent within the meaning of Section 2(13) of the Act. On about October 31, 2002, the Respondent™s employ-ees Linda Ross and Teresa Bokemper (nee Meyers) con-certedly sent the Respondent™s board of directors and CEO Hageman a letter protesting that the Respondent, by its CEO Hageman, had retaliated against them by chang-ing certain wages, hours, and working conditions. On about November 6, 2002, the Respondent, by its CEO Hageman, at the Respondent™s Sioux City, Iowa facility, engaged in surveillance of employees because of their protected concerted activities, including the conduct described above.   On about November 6, 2002, the Respondent sus-pended employees Ross and Bokemper, and, on about November 11, 2002, the Respondent discharged them. 340 NLRB No. 23  BETTER BUSINESS BUREAU OF SIOUXLAND 177The Respondent suspended and discharged Ross and 
Bokemper because they engaged in protected concerted 
activities, including concertedly sending the letter de-
scribed above, and to discourage employees from engag-
ing in these or other concerted activities. 
CONCLUSION OF LAW 
By the acts and conduct described above, the Respon-
dent has interfered with, restrained, and coerced employ-
ees in the exercise of the rights guaranteed in Section 7 
of the Act, and has thereby violated Section 8(a)(1) of 
the Act.  The Respondent™s un
fair labor practices affect 
commerce within the meaning of
 Section 2(6) and (7) of 
the Act. 
REMEDY 
Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 

found that the Respondent has violated Section 8(a)(1) 
by suspending and discharging employees Linda Ross 
and Teresa Bokemper (nee Myers), we shall order the 

Respondent to make them whol
e for any loss of earnings 
and other benefits suffered as a result of their unlawful 

suspensions and discharges.  Backpay shall be computed 
in accordance with 
F. W. Woolworth Co.,
 90 NLRB 289 
(1950), with interest as prescribed in 
New Horizons for 
the Retarded
, 283 NLRB 1173 (1987).  We also shall 
require the Respondent to expunge from its files all ref-
erences to the unlawful susp
ensions and discharges, and 
to notify Ross and Bokemper in writing that this has been 
done and that the unlawful actions will not be used 
against them in any way.   
The General Counsel™s supporting brief states that the 
Respondent ended its business operations as of April 30, 
2003, for economic reasons.  
Accordingly, we also shall 
order the Respondent, in the event it resumes the same or 
similar business operations, to offer Ross and Bokemper 
full reinstatement to their former positions or, if those 
positions no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or any other 
rights or privileges previously enjoyed.  Further, because 
the Respondent ceased operati
ons on April 30, 2003, we 
shall order it to mail, rather than post, copies of the at-

tached notice to employees. 
ORDER The National Labor Relations Board orders that the 
Respondent, Better Business Bureau of Siouxland, Sioux 

City, Iowa, its officers, agents, successors, and assigns, 
shall 
1.  Cease and desist from 
(a) Engaging in surveillance of employees because of 
their protected concerted activities. 
(b) Suspending or discharging employees because they 
engaged in protected concerted activities, or to discour-
age employees from engaging in these activities. 
(c) In any like or related manner interfering with, re-
straining, or coercing
 employees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) In the event the Respond
ent resumes the same or 
similar business operations, within 14 days thereafter, 
offer Linda Ross and Teresa Bokemper (nee Myers) full 
reinstatement to their former positions, or, if those posi-
tions no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or other rights 
and privileges previously enjoyed. 
(b) Make Linda Ross and Teresa Bokemper (nee 
Myers) whole for any loss of earnings and other benefits 

suffered as a result of their unlawful suspension and dis-
charge, with interest, in the manner set forth in the rem-
edy section of this Decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference 
to the unlawful suspension 
and discharge of Linda Ross and Teresa Bokemper (nee 
Myers), and within 3 days th
ereafter, notify them in writ-
ing that this has been done and that the unlawful conduct 
will not be used against them in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-

tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(e) Within 14 days after 
service by the Region, dupli-
cate and mail, at its own expense and after being signed 
by the Respondent™s authorized
 representative, a copy of 
the attached notice marked ﬁAppendixﬂ
2 to all employees 
who have been employed by the Respondent at any time 
since November 6, 2002. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
                                                          
 2 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 178 testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 

violated Federal labor law and has ordered us to post and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in 
any of these protected ac-tivities. 
 WE WILL NOT engage in surveillance of our em-
ployees because of their protected concerted activities. 
WE WILL NOT suspend or discharge you because 
you engaged in protected concerted activities, or to dis-
courage you from engaging in these activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, in the event we resume the same or similar 
business operations, within 14 days thereafter, offer 
Linda Ross and Teresa Bokemper (nee Myers) full rein-
statement to their former positions or, if those positions 
no longer exist, to substantially equivalent positions, 
without prejudice to their seniority or any other rights 
and privileges previously enjoyed. 
WE WILL make Linda Ross and Teresa Bokemper 
(nee Myers) whole for any loss of earnings and other 

benefits suffered as a result of their suspension and dis-
charge, plus interest. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 

the unlawful suspension and discharge of Linda Ross and 
Teresa Bokemper (nee Myers) and, WE WILL, within 3 
days thereafter, notify them in
 writing that this has been 
done and that the unlawful conduct will not be used 

against them in any way. 
BETTER BUSINESS BUREAU OF 
SIOUXLAND 
  